DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 is written more as a method claim than a system claim and it is unclear how it limits the scope of claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“treatment device which is configured for” in claim 1, generic placeholder device coupled with the functional language configured for. 
“teat-detecting device for determining position” in claim 1, generic placeholder device coupled with the functional language for determining. 
 “animal position-determining device for repeatedly determining” in claim 1, generic placeholder device coupled with functional language for determining. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof
“treatment device which is configured for” has provided structure on page 5 lines 30-31 such as a teat cup, teat brush and or spray nozzle.
“teat-detecting device for determining position” has provided structure on page 6 lines 24-25 such as a scanner or an optical 2D or 3D camera. 
“animal position-determining device for repeatedly determining” has provided structure on page 2 line 28-29 such as a mm-wavelength radar device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gudmundsson (WO 2007050012 A1) in view of Forsen (WO 0130134 A1 I) and Baheti et al (US 20190094350 A1).
Regarding claim 1, Gudmundsson teaches A dairy animal treatment system for fully automatically performing a teat-related operation on a dairy animal, comprising: A treatment location (3) for receiving the dairy animal, a treatment device (11) which is configured for performing the teat-related operation on the dairy animal, a teat-detecting device (17) for determining a teat position of the teat of the dairy animal, a robot arm (15) for moving the treatment device towards the teat and a control device (19) which is configured to control the robot arm on the basis of the determined animal position and the determined teat position. 
Gudmundsson fails to teach a dairy animal position-determining device for repeatedly
determining an animal position of said dairy animal with respect to the milking stall and/or the dairy animal position-determining device and wherein the dairy animal position-determining device comprises a mm-wavelength radar device. 
Forsen teaches a dairy animal position-determining device for repeatedly determining an animal 
position of said dairy animal with respect to the milking stall and/or the dairy animal position- determining device and wherein the dairy animal position determining device comprises a radar device (radar type sensor 22).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Gudmundsson with the radar animal position determining device of Forsen in order to more effectively determine animal position for milking. While Forsen does not specifically disclose a mm-wavelength radar device, it is a known equivalent in the art of radar devices and therefore would be an obvious alternative choice.
	Forsen discloses the claimed invention except for the radar device being a mm-wavelength radar device. Baheti et al discloses a mm-wavelength radar device (102) for use in radar detection due to its scanning abilities. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the radar type sensor of Forsen with a mm-wavelength radar as disclosed by Baheti et al in order to provide the precise immediate location of the animal within the stall, since the equivalence of radar and mm-wavelength for their use in the radar art and the selection of any known equivalents to detect the presence of an object would be within the level of ordinary skill in the art. 
Regarding claim 2, the modified reference (i.e. Gudmundsson in view of Forsen and Baheti et al)  teaches the limitations of claim 1. 
The modified reference fails to teach wherein the radar device comprises a frequency-
modulated CW radar device.  
Baheti et al teaches wherein the radar device comprises a frequency-modulated CW radar 
device (frequency modulated continuous wave (FMCW) radar sensor, paragraph 0019). 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify the modified reference with the frequency modulated continuous wave radar of Baheti et al in order to provide optimal tracking abilities.
	
	Regarding claim 3, the modified reference teaches the limitations of claim 1. 
	The modified reference fails to teach wherein the radar device is configured to generate a chirp.
	Baheti et al teaches wherein the radar device is configured to generate a chirp (During coarse target selection step 302, multiple chirps may be transmitted and received by the millimeter-wave radar
sensor, paragraph 0034). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify the modified reference with the chirps of Baheti et al in order to detect signals of different frequencies since these are known radar generation techniques of the art.    

	Regarding claim 5, the modified reference teaches the limitations of claim 1.
	The modified reference fails to teach wherein the dairy animal position-determining device is configured for at least looking down obliquely onto the dairy animal in the milking stall and to determine a position of a rear end of the dairy animal as the animal position.
	Forsen further teaches wherein the dairy animal position-determining device is configured to determine a position of a rear end of the dairy animal as the animal position (The sensor 22 is arranged to generate signals depending on the current position of the manure plate 16, and thereby the current position of a selected region at the hind quarter of an animal. Alternatively the sensor 22' may indicate differences in distance between said selected region and the frame of the rear end 21, page 6, lines 20-25). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Gudmundsson with the animal positioning device of Forsen such that it detects the position of the cow’s hindquarters to ensure optimal position of the treatment device.
	Forsen fails to explicitly teach that the device is configured for at least looking down obliquely onto the dairy animal.
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have modified the position determining device 22 of Forsen to be positioned to look down obliquely on the animal in order to protect the positioning device by keeping it above the animal’s backside to avoid damage from kicking, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. 
	
	Regarding claim 6, the modified reference teaches the limitations of claim 5 and further Gudmundsson teaches wherein the control device (19) contains information about a position of the teats with respect to said position of the rear end of said dairy animal. (The control device comprises means for holding or receiving information of the position of the teat of the milking animal relative the milking animal itself, i.e. the location of the udder/teats of the milking animal with reference to a fixed point such as the very back of the milking animal, page 4, lines 13-17). 

	Regarding claim 7, the modified reference teaches the limitations of claim 1 and further Gudmundsson teaches wherein the control device (19) is configured to bring the robot arm (15) to a starting position under the dairy animal on a basis of the determined animal position (data from control device 19).
	The modified reference fails to teach a starting position for swinging under the dairy animal.
	Forsen teaches a starting position for swinging (pivotable robot arm 28, Forsen) under the dairy animal. 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Gudmundsson with the pivotable movement of Forsen in order to allow for swinging under the dairy animal for treatment.

	Regarding claim 8, the modified reference teaches the limitations of claim 1.
	The modified reference fails to teach wherein the control device is configured to follow said animal position while performing the teat-related operation.
	Forsen teaches wherein the control device is configured to follow said animal position while performing the teat-related operation (the milking station, including robot arm 28 will follow the movements of the cow, see page 11, lines 21-24).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Gudmundsson with the control device adjusting its position to follow the cow’s movements in order to complete the animal’s treatment or milking efficiently without interruption.

	Regarding claim 9, the modified reference teaches the limitations of claim 1 and further Gudmundsson teaches wherein the treatment location comprises a milking stall (milking box, page 2, line 24) on solid ground or on a rotatable platform. 
	
	Regarding claim 10, the modified reference teaches the limitations of claim 1 and further Gudmundsson teaches wherein the treatment device is configured for at least one of cleaning, stimulating, milking (teat cups 11 for milking) and spraying a teat of the dairy animal.

	Regarding claim 12, the modified reference teaches the system according to claim 10 and further Gudmundsson teaches the system further comprising a teat cup (11), teat brush and/or spray nozzle.

Regarding claim 13, the modified reference teaches the system according to claim 5 and further Gudmundsson teaches wherein the control device contains information about a position of the teats with respect to said position of the rear end of said dairy animal (The control device comprises means for holding or receiving information of the position of the teat of the milking animal relative the milking animal itself, i.e. the location of the udder/teats of the milking animal with reference to a fixed point such as the very back of the milking animal, page 4, lines 13-17). 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gudmundsson (WO 2007050012 A1) in view of Forsen (WO 0130134 A1 I) and Baheti et al (US 20190094350 A1) as applied to claims 1 and 3 above and further in view of Fuchs (WO 2018138725 A1). 
Regarding claim 4, the modified reference teaches the limitations of claim 1.
The modified reference fails to teach wherein the radar device comprises a 77 GHz band radar device.
Fuchs teaches wherein the radar device comprises a 77 GHz band radar device (The carrier frequency of the radar signal may be about 77 GHz with a bandwidth of about 1 GHz, page 8, paragraph 2).
It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify the radar device of the modified reference with the 77 GHz band of Fuchs in order to provide better resolution. Mm-wavelength radar devices generally lie within the frequency range of 30-300 GHz, however it would be obvious to find the optimal frequency within this range to produce a better resolution.

Regarding claim 11, the modified reference teaches the limitations of claim 3.
The modified reference fails to teach wherein the chirp has a bandwidth of between 1 GHz to 5 GHz.
Fuchs teaches wherein the chirp has a bandwidth of between 1 GHz to 5 GHz (The carrier frequency of the radar signal may be about 77 GHz with a bandwidth of about 1 GHz, page 8, paragraph 2). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify the radar device of the modified reference with the 1 GHz band of Fuchs in order to provide better resolution.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form but not cited are considered relevant
as they pertain to similar milking or radar systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642